Citation Nr: 9907156	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-30 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for organic brain syndrome 
with memory loss and headaches, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel  



INTRODUCTION

The veteran had active military service from March 1967 to 
May 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an April 1995 rating action in 
which the VARO in Huntington, WV, denied an increased 
evaluation for service-connected organic brain syndrome.  The 
veteran filed an NOD in June 1995, and an SOC was issued in 
August 1995.  A substantive appeal was also filed in August 
1995.  In October 1995, the veteran testified before a 
hearing officer at the VARO in Huntington.  A Hearing 
Officer's Decision/Supplemental SOC was issued in March 1996.  
Upon appeal to the Board in April 1997, the claim was 
remanded back to the RO for additional development.  A 
Supplemental SOC was issued in September 1997 in 
consideration of additional evidence.  The veteran's appeal 
was subsequently returned to the Board, which in a May 1998 
decision, again remanded the case back to the RO for 
additional development.  Supplemental SOCs were issued in 
September and November 1998.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Upon VA medical examination in August 1998, the veteran 
was noted, in pertinent part, to be suffering from Axis I: 
post-traumatic stress disorder (PTSD), chronic; 
personality change, labile type, due to skull fracture and 
status post craniotomy after head injury; Axis III: post-
traumatic headaches.  

3. The medical evidence of record does not reflect a 
diagnosis for multi-infarct dementia associated with a 
head injury the veteran sustained during active service.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
organic brain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 
4.124a, 4.130. 4.132, Diagnostic Codes 8045 and 9304 (1996 & 
1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
service connected for organic brain syndrome, traumatic, with 
memory loss and headaches, in a November 1969 rating 
decision.  The disability was assigned a 30 percent 
evaluation under the provisions of Diagnostic Code 9304 for 
organic brain syndrome, effective from May 1969.  Subsequent 
VA examinations in October 1969, October 1970 and October 
1972, noted complaints of chronic, severe headaches with 
dizziness, and the veteran was found to be suffering from 
non-psychotic organic brain syndrome, due to head trauma 
manifested by headaches, with some memory impairment.  No 
psychiatric impairment was diagnosed.  

Following a November 1972 re-evaluation, the above disability 
was rated at 10 percent, effective from February 1972, at 
which level it has since remained.  

The veteran's other service-connected disabilities are skull 
bone loss, 4 cm in diameter, residuals of shell fragment 
wound, and associated postoperative residuals of craniotomy, 
evaluated as 50 percent disabling; PTSD, rated at 30 percent; 
temporomandibular joint syndrome, rated at 20 percent; 
tinnitus, rated at 10 percent; and bilateral hearing loss, 
rated as zero percent disabling.  The combined disability 
evaluation, effective since September 1994, has been 80 
percent.

In September 1994, the RO received a Statement in Support of 
Claim (VA Form 21-4138), dated that same month, in which the 
veteran requested that he be considered for an increased 
rating for organic brain syndrome.  He noted that he suffered 
from frequent headaches once or twice a week, with some of 
the headaches being very severe.  The veteran also filed 
additional claims at that time, which included a claim of 
service connection for PTSD.  

In November 1994, the RO received a personal statement from 
the veteran, in addition to lay statements from his wife, 
employer, and siblings.  This evidence noted the veteran's 
military history and experiences, and the fact that he 
exhibited symptoms of shell-shock.  Furthermore, the veteran 
was reported to be very angry and short-tempered, and to have 
a short concentration span.  

In December 1994, the veteran underwent a PTSD medical 
examination for VA purposes.  The examiner's impression was 
Axis I: Personality change, labile type, due to general 
medical condition; Axis III: Status post skull fracture, 
status post craniotomy, tinnitus, and hearing loss, and 
traumatic headache.  The examiner further commented that the 
veteran had been exposed to significant stressors during his 
military years.  It was opined that the nature of his trauma 
and the presented symptoms indicated more organic mental 
disorder than PTSD, and that it was understandable that in 
some areas there might be some overlap of symptoms.  The 
veteran was noted to be functioning adequately, and able to 
hold a job, apparently with support from his employer and 
family.  

In an April 1995 rating decision, the RO denied the veteran 
an increased rating for organic brain syndrome, noting in its 
decision that there had not been evidence presented of any 
treatment for the disorder.  

In October 1995, the veteran testified before a hearing 
officer at the VARO in Huntington.  Under questioning, the 
veteran noted his changed behavior, anger, and moodiness 
since returning from Vietnam.  He also testified that he 
experienced severe headaches three or four times a week, and 
that they lasted 15 to 20 minutes.  He additionally testified 
that he took Tylenol for pain associated with the headaches.  
The veteran stated that he experienced the headaches on the 
left rear side of his head above his ear, where he had 
received a wound to his skull while serving in Vietnam.  The 
veteran also reported that the headaches were sometimes 
associated with eye pain that he suffered frequently as well.  

In January 1996, the veteran underwent a second PTSD medical 
examination for VA purposes.  The examiner's diagnosis was 
Axis I: PTSD; Axis II: No diagnosis; Axis III: Bone loss in 
the skull, hearing problems, temporomandibular joint-related 
problems.  

In a subsequent Hearing Officer's Decision, dated in March 
1996, the veteran was service connected for headaches as a 
residual of organic brain syndrome, and it was noted that 
headaches and other subjective complaints of residuals for 
brain trauma would be rated as 10 percent disabling and no 
more, under the provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code 8045.  Thus, the RO noted, while service connection for 
headaches would now be established, the evaluation for 
organic brain syndrome would not be increased.  

The veteran's claim came up on appeal to the Board, which, in 
an April 1997 decision, remanded the case to the RO for 
additional development.

In June 1997, the RO received various private medical  
progress notes, laboratory reports, and other diagnostic test 
results, dated from July 1994 to May 1997.  These records did 
not evidence findings with respect to the veteran's increased 
claim for organic brain syndrome.  


Thereafter, in July 1997, the RO received a statement from 
Janice Sparks, BS, T.L.S.W., who was associated with the 
veteran's treatment at the Charleston, WV, 
Vet Center.  Ms. Sparks recounted the veteran's military 
history and experiences, and noted that the veteran suffered 
from some organic brain disorder, but also suffered from 
severe PTSD symptoms which affected his daily life and the 
daily life of his family.

In August 1997, the veteran underwent a mental disorders 
examination for VA purposes.  He noted his military history 
and experiences, and reported that he was easily aggravated, 
constantly worried, stressed out, and had problems with 
temper outbursts. The veteran also reported frequent 
headaches, intrusive memories, problems sleeping, and 
difficulties getting along with people at work.  In addition, 
the veteran stated that he considered himself a potentially 
dangerous person, and that he usually walked away from any 
aggravating situations.  

On further examination, the veteran's speech was coherent and 
fluent, and he admitted to feeling suicidal, on and off.  His 
affect was noted as full, and his mood as irritable.  He was 
alert and oriented times three and could remember his social 
security number as well as the name of the president, and his 
concentration was reported as fair.  The examiner's diagnosis 
was Axis I: PTSD, chronic; personality changes secondary to 
head injury; Axis II: No diagnosis; Axis III: Status post 
head injury with surgical treatment, hypertension, 
degenerative joint disease, tinnitus, impaired hearing, 
limited motion of the jaw, and status post left knee 
cartilage removal; Axis IV: Chronic illness, behavioral 
problems, and co-morbid conditions; Axis V: GAF (global 
assessment of functioning) - 58.  The examiner noted that the 
veteran suffered from chronic PTSD and the co-morbidity of 
the status post head injury which contributed to the 
increased risk of behavioral dyscontrol.  

Thereafter, the veteran's claim on appeal was returned to the 
Board, which, in a May 1998 decision, remanded the case to 
the RO a second time for additional development.  

In August 1998, the RO received personal statements regarding 
the veteran's medical condition from his wife, daughter, and 
sister.  These statements, in summary, noted that the veteran 
had been a healthy, pleasant person prior to serving in 
Vietnam, but following his return, he had continuously 
suffered flashbacks, nightmares, anxiety, and increased 
anger, as well as chronic, severe headache pain.  

That same month, the RO received hospital summaries, 
outpatient treatment records, and radiology reports, dated 
from November 1997 to July 1998 from the VAMC in Huntington.  
These records noted the veteran's complaints of chest pain, 
and a diagnosis and treatment for lymphocytic leukemia.  The 
RO also received a VA Agent Orange medical examination.  The 
examination findings noted were nonspecific recurrent skin 
infections, status post left knee surgery, and mild 
hypertension.  

Also in August 1998, the veteran underwent a mental disorders 
examination for VA purposes.  The examiner reviewed the 
veteran's claims file, and reported his prior medical 
history.  The report revealed, in pertinent part, that the 
veteran had problems controlling his anger.  In addition, he 
denied audiovisual hallucinations, but claimed to see flashes 
and thunder which precipitated flashbacks.  The examiner 
reported the veteran's affect as appropriate, and his mood 
labile.  As for cognitive function, the veteran was alert and 
orientated times three, knew his social security number, and 
made reference to the President but never spoke his name.  He 
was aware of some current events, able to do serial sevens 
slowly, and had a decreased capacity to abstract.  The 
examiner's impression was Axis I: PTSD, chronic; personality 
change, labile type, due to skull fracture and status post 
craniotomy after head injury;  Axis II: No diagnosis;  Axis 
III: Hypertension, degenerative joint disease, tinnitus, 
decreased hearing, chronic lymphocytic leukemia, post-
traumatic headaches;  Axis IV: Recently diagnosed leukemia;  
Axis V: Global assessment of functioning (GAF) - current, 50 
- last year, 58.  

In summary, the examiner noted it was unlikely that symptoms 
of organic brain syndrome could be dissociated from PTSD.  It 
was opined that industrial impairment was moderate, and that 
understanding employers and supportive family kept some 
structure in the veteran's life and allowed him to maintain 
his functionality.  The examiner also noted that the GAF 
score was determined by the veteran's current symptoms 
relating to his brain injury, mostly impulsiveness and poor 
anger control.  

In a September 1998 Supplemental SOC, the RO denied the 
veteran's increased rating for organic brain syndrome, noting 
that ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 8045-9304 were not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  

That same month, the RO received a videotape, in which the 
veteran and Ms. Sparks of the Charleston, WV, Vet Center 
presented evidence for consideration with respect to his 
claims.  On the videotape, the veteran complained of being 
angry all the time, and fighting with co-workers.  He also 
complained of recurring flashbacks and painful headaches, as 
well as problems with his hearing and sight.  Furthermore, 
the veteran also reported that, following his separation from 
service, he was told by a doctor that he had suffered nerve 
damage to the left side of his head as a result of his combat 
wound. 

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the appellant's assertion that his service-connected organic 
brain syndrome is more severe then previously evaluated.  See 
Johnston v. Brown, 10 Vet.App. 80, 84 (1997); Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 10 percent evaluation for organic brain 
syndrome, traumatic, with memory loss and headaches, in 
accordance with the criteria set forth in the VA Schedule for 
Rating Disabilities.  In doing so, specific consideration was 
given to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045, 
"Brain disease due to trauma."  Under this Code:  "Purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under diagnostic code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma."  38 C.F.R. § 4.124a, DC 8045 (1998).

A review of the evidence reflects no definitive diagnosis, 
either by way of a VA medical examination or from any other 
medical professional, of multi-infarct dementia associated 
with the head injury the veteran sustained during service.  
Such a finding would allow for a higher rating under the 
schedule of ratings for mental disorders (DC 9304 - 
"Dementia due to head trauma").  Although treatment and 
examination records, as well as a transcript of the testimony 
the veteran gave at his personal hearing, reflect numerous 
complaints of recurring headaches, dizziness, and memory 
loss, these symptoms are contemplated by the 10 percent 
rating that is currently in effect.  In addition, there are 
no other analogous Codes by which the veteran's disability 
may be rated.  Furthermore, it would appear that any 
additional psychiatric component associated with the 
veteran's organic brain syndrome, not considered under DC 
8045, was taken into consideration when evaluating the 
veteran's PTSD, since, as noted on VA examination, the 
symptomatology of both disorders overlaps and can not be 
disassociated from each other.

We have reviewed this case with careful and sympathetic 
consideration of the appellant's status as a combat-disabled 
veteran.  As noted above, the disability in issue is not 
isolated, but must be evaluated in conjunction with the 
several other service-connected disabilities which also arose 
from the veteran's service in the Vietnam War.  To the extent 
that disabling manifestations may overlap between separately 
rated disabilities, the same manifestations are not to be 
rated twice.  38 C.F.R. § 4.14 (1998).

Thus, the Board concludes, as the preponderance of the 
evidence shows that the degree of disability associated with 
the veteran's organic brain syndrome is not commensurate with 
the manifestations required for an increased disability 
evaluation, the veteran's claim for an increased rating must 
be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 4, 
Code 8045-9304.  

In reaching a decision on this issue, the Board has 
considered the complete history of the disability in 
question, the nature of the original injury, as well as any 
current clinical manifestations, and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (1998).  Furthermore, the Board 
finds in this case that the evidence does not present an 
unusual disability picture so as to render impractical the 
application of the regular schedular standards and warrant 
consideration of referral for an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (such ratings may be authorized 
by the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service and any overlapping 
symptomatology).  For example, the disability has not caused 
marked interference with employment or necessitated frequent 
hospitalization.  The veteran has reported he experiences 
severe headaches, but has not indicated an inability to 
complete tasks or that he has been absent from work because 
of this disability.  See Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).


ORDER

Entitlement to an increased rating for organic brain syndrome 
with memory loss and headaches, is denied.  




___________________________
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 5 -


